Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I and the species shown in FIG. 1 in the reply filed on 2/16/2021 is acknowledged.  The traversal is on the ground(s) that:
Claims 1 and 16 do not recite a fluid control valve;
Groups I and II can be searched together without serious burden upon the examiner;
The election of species requirement is not proper because claims are never species.   This is not found persuasive because:
The limitations of all of the claims in each respective group are combined together for restriction purposes;
Groups I and II cannot be searched together with serious burden since groups I and II are classified in separate areas (see page 2 of the restriction requirement).
The indication in the election requirement that claims 4, 5, 7, 8, and 12 are directed to non-elected species has been reconsidered and withdrawn in view of applicant’s assertion that those claims read upon the species shown in FIG. 1.
The requirement is still deemed proper and is therefore made FINAL.

The substitute specification filed 9/20/2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a marked up copy of the substitute specification as required by 37 CFR 1.125(b) has not been provided.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):

The features of the feed blend module is housed in a second intermodal shipping container with the second conduit extending out of the first intermodal shipping container to direct fluid outside of the first intermodal shipping container and into the second intermodal shipping container as recited in claim 7;
The features of the first intermodal shipping container including a secondary enclosure with the feed blend module is housed in the second enclosure recited in claim 8;
The features of the first intermodal shipping container including a ventilation system recited in claim 12;
The features of the first intermodal shipping container including a climate control system for monitoring or regulating the climate inside of the first intermodal shipping container as recited in instant claim 13.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitation of the ion specific media module being housed in a second intermodal shipping container with the second conduit extending out of the first intermodal shipping container to direct fluid outside of the first intermodal shipping container and into the second intermodal shipping container recited in claim 4 lacks antecedent basis in the specification;
The limitation of the feed blend module being housed in a second intermodal shipping container with the second conduit extending out of the first intermodal shipping container to direct fluid outside of the first intermodal shipping container and into the second intermodal shipping container as recited in claim 7 lacks basis in the original specification;
The limitation of the first intermodal shipping container including a secondary enclosure with the feed blend module is housed in the second enclosure recited in claim 8 lacks antecedent basis in the specification;
The limitation of the first intermodal shipping container including a ventilation system as recited in claim 12 lacks antecedent basis in the specification.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7, 8, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of a second conduit extending out of a first intermodal shipping container containing a solids removal module that directs fluid outside of the first container into a second intermodal shipping container housing an ion specific media module as recited in claim 4 lacks basis in the original disclosure and is considered new matter;
The limitation of a first intermodal shipping container containing a solids removal module and that includes a secondary enclosure housing an ion specific media module as recited in claim 5 lacks basis in the original disclosure and is considered new matter;
The limitation of a first intermodal shipping container containing a solids removal module, with a second conduit extending out of the first intermodal shipping container to direct fluid outside of the first intermodal shipping container and into a second intermodal shipping container housing a feed blend module as recited in claim 7 lacks basis in the original disclosure and is considered new matter;
The limitation of a first intermodal shipping container housing a solids removal module and having a secondary enclosure with a feed blend module being housed in the second 
The limitation of a first intermodal shipping container housing a solids removal module that includes a ventilation system as recited in claim 12 lacks basis in the original disclosure and is considered new matter.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al (US 2013/0313191).
With respect to claim 1, Wolf et al disclose a system including a first intermodal shipping container 500 including a main enclosure (e.g., the standard-sized mentioned in paragraph 116 and shown in FIG. 5), an inlet leading into the main enclosure (e.g., an opening in the wall of container associated with the source piping 803 shown in FIG. 8), and an outlet leading out of the main enclosure (e.g., an opening in the wall of container associated with the supply piping 804 shown in FIG. 8), a solids removal module 40/140 disposed within the main enclosure (see FIGS. 1, 4B, and 5), the solids removal module including a filter configured to receive a flow of fluid and remove at least some solids from the fluid (see paragraph 57), a first conduit 14 (see FIG. 1) extending through the inlet of the main enclosure (e.g., in order to be connected to source piping 803) and configured to direct the fluid from a fluid supply tank to the solids removal module, and a second conduit 18 extending through the outlet of the main enclosure 
With respect to claim 3, Wolf et al disclose an ion specific media module 1123 including an ion specific media vessel 1140 (see FIG. 11E and paragraph 261), the ion specific media module 123 being positioned downstream of the solids removal module 1012 and configured to receive fluid from the solids removal module (see FIGS. 11A-11E).
Concerning claim 10, Wolf et al disclose the first intermodal shipping container as including a pump 72 configured to pump the fluid through the second conduit 18.
Regarding claim 11, Wolf et al disclose the first intermodal shipping container as including piping 16 (see FIG. 1).
As to claim 12, Wolf et al disclose the intermodal shipping container as including a ventilation system (e.g., provided by HVAC system shown in FIG. 5).
Concerning claim 13, Wolf et al disclose the first intermodal shipping container as including a climate control system 302 (e.g., provided by HVAC system shown in FIG. 5 and described in paragraph 118 for monitoring or regulating the climate inside of the first intermodal shipping container.
Regarding claim 15, Wolf et al disclose the container as including wheels (see FIG. 8).


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (US 2013/0313191) in view of Boerm et al (US 2015/0166385).
With respect to claim 2, Wolf et al fail to specify the control system as being housed in a second intermodal shipping container. Boerm et al discloses the concept of a control system that is housed in a second intermodal shipping container 24 that is disposed upstream of a first intermodal shipping container 26 (see paragraph 52 and FIG. 3). Boerm et al suggest that such an arrangement provides additional space for an office in the second container 24 (see paragraph 62 and FIG. 6). It would have been obvious to have modified the system of Wolf et al so as to have included a control system housing in a second intermodal container as suggested by Boerm et al in order to provide additional space for an office. 
With respect to claim 9, Wolf et al fail to specify a second intermodal shipping container operatively connected to the first intermodal shipping container (see paragraph 52 and FIG. 3), the second intermodal shipping container including at least a portion of a waste water treatment system. Boerm et al disclose a second intermodal shipping container 24 operatively connected to a first intermodal shipping container 26, the second intermodal shipping container including at least a portion of a waste water treatment system (see FIG. 7). Boerm et al suggests that the portion of a waste water treatment system provides for the removal of suspended solids from the water being treated. It would have been obvious to have modified the system of Wolf et al so as to have included a second intermodal shipping container including a .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al (US 2013/0313191) in view of Smiddy (US 2012/0285894).
With respect to claim 14, Wolf et al fail to specify the first intermodal shipping container as including an access platform. Smiddy discloses an analogous container 10 that includes a platform in the form of a set of stairs for facilitating access to an entry door 52 (see FIG. 1 and paragraph 49). It would have been obvious to have modified the container disclosed by Wolf et al so as to have included a platform as suggested by Smiddy in order to facilitate access to an entry door of the container.

Claims 1, 3, 4, 6, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2014/0263008) in view of Masuo (JP 2012-247212 A).
With respect to claim 1, Barker et al disclose nuclear waste processing system including a solids removal module 30 (see FIG. 1a) including a filter 32 configured to receive a flow of fluid and remove at least some solids from the fluid, and a turbidity analyzer 48 configured to monitor the fluid through the solids removal module and to provide an indication as to whether or not the solids removal module should be shut-down (see paragraph 43 and FIG. 1a). The limitation to the fluid supply tank recited on line 8 of the claim relates to intended use and carries little patentable weight since the fluid supply tank has not been positive claimed in combination with the system. Barker et al fail to specify the turbidity analyzer as being a controller, however, such a modification would have been obvious in order to enable for the automatic shut-down of the solids removal module in the case that turbidity of the treated fluid exceeded a pre-determined level (see M.P.E.P. 2144.04 III). Barker fails to specify a first intermodal shipping container including a main enclosure, an inlet leading into the main enclosure, and an outlet leading out of the main enclosure, the solids removal module disposed within the main enclosure, a first conduit 
With respect to claim 3, Barker et al disclose an ion specific media module including an ion specific media vessel 38, the ion specific media module positioned downstream of the solids removal module 32 and configured to receive fluid from the solids removal module (see FIG. 1a).
With respect to claim 4, the combination suggested by Barker et al and Masuo suggest a second intermodal shipping container (e.g., since Masuo discloses that a plurality of containers can be included), and Barker et al discloses a second conduit 44 extending from the solids removal module 30 to the ion specific media module 38. It would have been obvious to have housed the feed blend module a second intermodal shipping container with the second conduit 
With respect to claim 6, Barker et al disclose a feed blend module (e.g., including elements 12, 18, 20, 22 shown in FIG. 1a) positioned upstream of the solids removal module, the feed blend module including a feed blend tank 12 configured to receive the fluid and at least one of powdered sorbent and an ion exchange material 20 capable of sorbing at least some contaminants from the fluid.
With respect to claim 7, the combination suggested by Barker et al and Masuo suggest a second intermodal shipping container (e.g., since Masuo discloses that a plurality of containers can be included), and Barker et al discloses a second conduit 46 extending from the solids removal module 30 to the feed blend module 12. It would have been obvious to have housed the feed blend module a second intermodal shipping container with the second conduit extending out of the first intermodal shipping container to direct fluid outside of the first intermodal shipping container and into the second intermodal shipping container in order to provide a sufficient amount of space to house each respective component of the system.
With respect to claim 9, Barker et al fail to specify a second intermodal shipping container operatively connected to the first intermodal shipping container, the second intermodal shipping container including at least a portion of a waste water treatment system. Masuo discloses a nuclear waste processing system that can include a plurality of shipping containers (see the abstract). Masuo suggests that such an arrangement facilitates moving the system from one location to another. It would have been obvious to have modified the system of Barker et al so as to have included a second intermodal shipping container connected to the first intermodal shipping container and including at least a portion of a waste treatment system, for example, the ion specific media module 38, in order to facilitate moving the system from one location to another.

Regarding claim 11, Masuo discloses a first intermodal shipping container that includes piping (see FIG. 1a).
Concerning claim 15, Masuo discloses a first intermodal shipping container that includes wheels (see FIG. 1b).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2014/0263008) in view of Masuo (JP 2012-247212 A) as applied to claim 6 above, and further in view of Wolf et al (US 2013/0313191).
With respect to claim 5, Barker et al and Masuo fail to specify the first intermodal shipping container as including a secondary enclosure with the ion specific media being housed in the second enclosure. Wolf et al disclose the concept of providing a secondary enclosure that includes an HVAC system in an intermodal shipping container (see FIG. 8). It would have been obvious to have modified the combination of Barker et al and Masuo so as to have included a secondary enclosure in the first intermodal shipping container as suggested by Wolf et al in order to provide a separate climate controlled section within the container. Wolf et al fail to specify locating an ion specific media module within the secondary container, however, such modification would have been obvious in order to provide a temperature controlled environment for operating the ion specific media module. 
With respect to claim 8, Barker et al and Masuo fail to specify the first intermodal shipping container as including a secondary enclosure with the feed blend module being housed in the second enclosure. Wolf et al disclose the concept of providing a secondary enclosure that includes an HVAC system in an intermodal shipping container (see FIG. 8). It would have been obvious to have modified the combination of Barker et al and Masuo so as to have included a secondary enclosure in the first intermodal shipping container as suggested by . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 2014/0263008) in view of Masuo (JP 2012-247212 A) as applied to claim 1 above, and further in view of Smiddy (US 2012/0285894).
With respect to claim 14, Barker et al and Masuo fail to specify the first intermodal shipping container as including an access platform. Smiddy discloses an analogous container 10 that includes a platform in the form of a set of stairs for facilitating access to an entry door 52 of the container for permitting access to the system for maintenance (see FIG. 1 and paragraph 49). It would have been obvious to have modified the container in the combination suggested by Barker et al and Masuo so as to have included a platform and entry door as suggested by Smiddy in order to permit access to the system for maintenance.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 7, 9, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,981,868 in view of Masuo (JP2012-247212A), Wolf et al (US2013/0313191A), and Smiddy (US 2012/0285894). 
Claims 1-8 disclose all of the details of instant claims 1, 3, 4, 6, 7, 9-11, and 15 with the exception of the intermodal shipping container having an inlet and an outlet and first and second conduits recited in instant claim 1, however, such features are disclosed by Masuo. It would have been obvious to have modified instantly claimed details of the system so as to have 
Concerning claim 2, the instant claims fail to specify locating the control system in the first container that contains the solids removal module, however, such a modification is considered an obvious rearrangement of parts since operation of the device would not be changed (see M.P.E.P. 2144 VI. C.).
Regarding claim 5, the instant claims and Masuo fail to specify the ion specific media module as being located in a secondary enclosure of the first container. Wolf et al disclose the concept of providing a secondary enclosure having an HVAC system in an intermodal shipping container (see FIG. 5). It would have been obvious to have modified the combination suggested by the instant claims and Masuo so as to have included ion specific media located in a secondary enclosure of the first container as suggested by Wolf et al  in order to provide a climate controlled area for the ion specific media module. 
Regarding claim 8, the instant claims and Masuo fail to specify the feed blend module as being located in a secondary enclosure of the first container. Wolf et al disclose the concept of providing a secondary enclosure having an HVAC system in an intermodal shipping container (see FIG. 5). It would have been obvious to have modified the combination suggested by the instant claims and Masuo so as to have included a feed blend module located in a secondary enclosure of the first container as suggested by Wolf et al  in order to provide a climate controlled area for the feed blend module. 
With respect to claim 12, the instant claims and Masuo fail to specify a ventilation system. Wolf et al disclose an analogous system that includes a ventilation system (e.g., the HVAC system shown in FIG. 5). It would have been obvious to have modified the combination suggested by the instant claims and Masuo so as to have included a ventilation system as 
With respect to claim 13, the instant claims and Masuo fail to specify a climate control system. Wolf et al disclose an analogous system that includes a climate control system (e.g., the HVAC system shown in FIG. 5). It would have been obvious to have modified the combination suggested by the instant claims and Masuo so as to have included a climate control system as suggested by Wolf et al in order to provide a temperature controlled atmosphere for operating the solids removal module.
With respect to claim 14, the instant claims and Masuo fail to specify the first intermodal shipping container as including an access platform. Smiddy discloses an analogous container 10 that includes a platform in the form of a set of stairs for facilitating access to an entry door 52 of the container for permitting access to the system for maintenance (see FIG. 1 and paragraph 49). It would have been obvious to have modified the container in the combination suggested by instant claims and Masuo so as to have included a platform and entry door as suggested by Smiddy in order to permit access to the system for maintenance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773